Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 11/29/2021. However, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al., KR 1020090026648, in view of Ibaraki Hiroshi, JP 2014144033.
Regarding claim 1, Nam et al., teaches a battery module (abstract), comprising: a cell holder having a plurality of battery cell insertion portions (Fig. 2a) and at least one fire extinguishing cell insertion portion (pg. 3, “Problem to be solved” and “Effects of the Invention”); a plurality of battery cells respectively located in the battery cell insertion portions (pg. 4, last two paragraphs); and at least one fire extinguishing cell located in the fire extinguishing cell insertion portion (pg. 5), wherein the at least one fire extinguishing cell (130)  is spaced apart from each of the plurality of battery cells (110) (Fig. 2b).

Ibaraki Hiroshi, teaches at least one fire extinguishing cell (fire extinguishing device storage section 16; fire extinguishing device 24; fire extinguishing agent discharge tube 36) is spaced apart from each of the plurality of battery cells (battery cells 26, 126), and does not directly contact any of the plurality of battery cells (26, 126).
Thus, it would have been obvious to insert the teachings of Ibaraki Hiroshi, into the teachings of Nam because Ibaraki Hiroshi teaches “to provide a fire extinguishing device capable of directly suppressing a fire caused by an abnormality of a lithium ion battery occurring in a container of a power storage device and preventing its expansion to the outside.” (0013).
Regarding claim 2, Nam et al., teaches the fire extinguishing cell is configured to eject a fire extinguishing agent toward the battery cells at a reference temperature or above (pg. 5); the fire extinguishing cell (130) is configured to eject a fire extinguishing agent (holes 170). 
Nam et al., does not teach the fire extinguishing cell is configured to eject a fire extinguishing agent only from one or both ends of the fire extinguishing cell; and the fire extinguishing cell has a solid side surface.
Ibaraki Hiroshi, teaches the fire extinguishing cell is configured to eject a fire extinguishing agent toward the battery cells (0014-0015); the fire extinguishing cell is configured to eject a fire extinguishing agent only from one or both ends of the fire extinguishing cell (0014-0015); and the fire extinguishing cell has a solid side surface (Fig. 1-2 and 12; 0014). 
Thus, it would have been obvious to insert the teachings of Ibaraki Hiroshi, into the teachings of Nam because Ibaraki Hiroshi teaches “to provide a fire extinguishing device capable of directly 
Regarding claim 3, Nam et al., teaches the fire extinguishing cell (pg. 5) includes: an agent tube (capsules 150) configured to accommodate a fire extinguishing agent (pg. 5); a tube case configured to accommodate the agent tube (tube 130) through an opening formed in at least one of upper and lower ends thereof (pg. 5; Fig. 3b); and a case cover configured to cover the opening (Fig. 3b). 
Regarding claim 4, Nam et al., teaches the agent tube is configured to break at a reference temperature or above so that the fire extinguishing agent is ejected (abstract; pg. 3, “Effects of the Invention”; pg. 5). 
Regarding claim 5, Nam et al., teaches the case cover has a plurality of ejecting portions formed along a periphery thereof (Fig. 3b; tube 130; capsules 150; hole 170). 
Ibaraki Hiroshi, JP 2014144033, teaches case cover has a plurality of ejecting portions formed along a periphery (0014-0017).
Regarding claim 6, Nam et al., teaches one fire extinguishing cell insertion portion is surrounded by a plurality of battery cell insertion portions (Fig. 3b). 
Regarding claim 7, Nam et al., teaches the cell holder (ref. 100) includes: an upper holder configured to cover an upper portion of the battery cells (ref. 110) and the fire extinguishing cell; and a lower holder (ref. 100) configured to cover a lower portion of the battery cells (ref. 110) and the fire extinguishing cell (capsules 150; Fig. 2a; pg. 5). 

Regarding claim 9, Nam et al., teaches the fire extinguishing cell has a cylinder shape having an extending direction and a width direction perpendicular to the extending direction (Fig. 2-3).
Nam et al., does not teach the fire extinguishing cell is configured to eject a fire extinguishing agent only along the extending direction.
Ibaraki Hiroshi, teaches the fire extinguishing cell is configured to eject a fire extinguishing agent only along the extending direction (0014).
Thus, it would have been obvious to insert the teachings of Ibaraki Hiroshi, into the teachings of Nam because Ibaraki Hiroshi teaches “to provide a fire extinguishing device capable of directly suppressing a fire caused by an abnormality of a lithium ion battery occurring in a container of a power storage device and preventing its expansion to the outside.” (0013).
Regarding claim 10, Nam et al., does not teach the extending direction is a vertical direction; and the width direction is a length direction.
Regarding claim 10, Ibaraki Hiroshi, teaches the extending direction is a vertical direction; and
the width direction is a length direction (Fig. 1, 2, 10, 12-14).
Thus, it would have been obvious to insert the teachings of Ibaraki Hiroshi, into the teachings of Nam because Ibaraki Hiroshi teaches “to provide a fire extinguishing device capable of directly suppressing a fire caused by an abnormality of a lithium ion battery occurring in a container of a power storage device and preventing its expansion to the outside.” (0013).

Ibaraki Hiroshi, teaches each of battery cell insertion portions and fire extinguishing cell insertion portion have respective openings in a same upper surface of cell holder (Fig. 2, 3, 7).
Thus, it would have been obvious to insert the teachings of Ibaraki Hiroshi, into the teachings of Nam because Ibaraki Hiroshi teaches “to provide a fire extinguishing device capable of directly suppressing a fire caused by an abnormality of a lithium ion battery occurring in a container of a power storage device and preventing its expansion to the outside.” (0013).

Response to Arguments
3.	Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Applicant argues that “Nam does not disclose, teach, or render obvious at least that “the at least one fire extinguishing cell is spaced apart from each of the plurality of battery cells, and does not directly contact any of the plurality of battery cells,” as recited in amended claim 1.”
However, new secondary reference, Ibaraki Hiroshi, JP 2014144033, teaches at least one fire extinguishing cell (fire extinguishing device storage section 16; fire extinguishing device 24; fire extinguishing agent discharge tube 36) is spaced apart from each of the plurality of battery cells (battery cells 26, 126), and does not directly contact any of the plurality of battery cells (26, 126).

However, new secondary reference, Ibaraki Hiroshi, JP 2014144033, teaches case cover has a plurality of ejecting portions formed along a periphery (0014-0017). 

Conclusion





4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727